DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2007/0195127).
Regarding claim 1, Ahn teaches a method for analyzing an analyte, comprising: contacting (i) a first emulsion comprising a first aqueous droplet in a first liquid matrix, with (ii) a second emulsion comprising a second aqueous droplet in a second liquid matrix (as in Fig. 2), wherein the first aqueous droplet comprises an analyte and the 
Regarding claim 2, the detectable signal is detected for analyzing the presence or absence, an amount or concentration, and/or an activity of the analyte in a sample ([0061]).
Regarding claim 3, the first aqueous droplet has a first net ionic charge, and the second aqueous droplet has a second net ionic charge that is the opposite of the first net ionic charge ([0036]).
Regarding claims 5 and 9, the reagent comprises a fluorescent label ([0061], [0075]).
Regarding claims 7 and 8, the contacting step comprises mixing streams of the first emulsion and the second emulsion and at least one demulsifying agent ([0036], surfactant).
Regarding claim 11, further comprising applying an external electric field to distort the merged droplet (as in Fig. 2, droplets are distorted to promote further merging).
Regarding claim 12, the reagent comprises a fluorescent particle and is capable of specifically binding to the analyte ([0040]).
Regarding claim 13, the first and second emulsions are mixed on a surface in an analytical chamber, thereby allowing the first and second aqueous droplets to form the 
Regarding claim 16, the first and second emulsions are mixed to form a combined emulsion wherein the merged droplet is in suspension in the combined emulsion (as in Fig. 2).

Allowable Subject Matter
Claims 4, 6, 10, 14, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner finds no reason to combine any reference to arrive at these limitations.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797